Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2022

                                      No. 04-22-00598-CR

                      EX PARTE Jesus Alfredo GARCIA CASTILLO,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10574CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        On October 26, 2022, appellant filed a motion requesting an extension of time to file his
brief. However, the clerk’s record is not complete and not due until October 31, 2022.
Accordingly, we order appellant’s brief due twenty days after the clerk’s record is complete.
See 4th Tex. App. (San Antonio) Loc. R. 8.2. Counsel is advised if by that date he needs more
time to file his brief, he should file a motion in compliance with Rule 10.5(b) of the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 10.5 (providing requirements for motions seeking
extension of time).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court